United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF LABOR, JOB CORPS,
Harpers Ferry, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Douglas P. Desjardins, Esq., for the appellant
Thomas G. Giblin, Esq., for the Director

Docket No. 08-1201
Issued: December 16, 2008

Oral Argument October 9, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 17, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 5, 2008 merit decision regarding a third-party recovery.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether the Office properly determined the refund due from the third-party
recovery received by appellant.
FACTUAL HISTORY
On February 16, 1996 appellant, then a 19-year-old apprentice trainee was involved in a
train accident while in the performance of duty. The Office accepted that he sustained a neck
sprain, back sprain and post-traumatic stress disorder due to the accident. Appellant received
appropriate compensation from the Office for disability and medical expenses and he currently
receives compensation for total disability.

In October 2003 appellant’s attorney advised the Solicitor of Labor (SOL) that a jury
reached a verdict in the third-party case against CSX Transportation (CSX) for $353,781.00.1
The Department of Labor then applied the statutory formula in 5 U.S.C. § 8132 and the
implementing regulations, to determine that appellant must reimburse the United States the
amount of $95,824.61.
Counsel asserted that no legal liability was created against any entity for lost wages and
indicated that the court did not allow him to make any argument concerning lost wages. He
argued that appellant is required to reimburse the United States only for past medical expenses
awarded by the jury. Counsel claimed that the holding of the U.S. Supreme Court case, U.S. v.
Lorenzetti, 467 U.S. 167 (1984), was distinguishable because appellant’s case involved a jury
verdict and the Lorenzetti case involved a settlement.
On June 29, 2005 counsel sent a partial payment of reimbursement and contested the
calculation of the statement of recovery. He objected to the inclusion of lost wages in the
recovery as a taking without just compensation. In a July 20, 2005 letter, the Solicitor of Labor
explained that in the Lorenzetti case the U.S. Supreme Court held that the United States is
entitled to be reimbursed for compensation under the Act out of any damage award or settlement
made in satisfaction of a third-party liability for personal injury or death, regardless of the
elements of damage for which recovery is made.
In an August 19, 2005 letter, counsel repeated his contention that the United States had
no right of recovery in appellant’s noneconomic damage award. He asserted that no legal
liability was created in any person for lost wages in that the court prohibited appellant from
making an argument to recover lost wages because he did not have a history of past earnings.
Counsel asserted that the SOL could have intervened in the third-party lawsuit to protect its
rights if it disagreed with his position. He enclosed checks in the amount of $65,427.00 and
$283.70.
In an August 23, 2005 letter, the SOL advised counsel that under the statement of
recovery an $86,603.16 refund and a $13,173.50 credit for future benefits had been sent to the
Office. The SOL indicated that the first $13,173.50 in compensation received subsequent to the
recovery would be an overpayment and subject to recovery in accordance with Office
overpayment procedures. The SOL noted that the recovery statement prepared for the Office
reflected a refund for $95,824.61 but did not result in an overpayment. Under 5 U.S.C. § 8132,
the total amount to be refunded was reduced to reflect the United States contribution to
attorney’s fees and, to appellant’s advantage, this method resulted in a lower total obligation.
In an August 8, 2007 letter, the Office advised counsel that the original amount owed to
satisfy the United States’ right of reimbursement was $95,824.61. It indicated that three separate
payments were received totaling $86,603.16 and stated that a balance of $9,221.45 was owed.
The Office asserted that counsel disregarded the statutory formula and noted that the $9,221.45
must be submitted to the Department of Labor to satisfy his and appellant’s statutory obligation
1

The SOL handles certain aspects of subrogation under the Act. See 20 C.F.R. § 10.705.

2

under 5 U.S.C. § 8132. It advised appellant that it would begin deducting $148.50 from his
compensation payments every 28 days until the balance of the right of reimbursement was paid.
In a February 5, 2008 decision, the Office determined that appellant had not established
legal grounds for excluding his recovery for pain and suffering and future medical expenses from
the amount subject to the United States right of reimbursement. It found that the United States
was entitled to a refund of payments made to appellant based upon the total proceeds of his thirdparty suit, including the awards for pain and suffering and future medical expenses. The Office
determined that the outstanding amount of the refund was $9,221.45.
LEGAL PRECEDENT
Under 5 U.S.C. § 8132, a beneficiary under the Act who receives a recovery from a third
party responsible for the beneficiary’s injuries covered by the Act, after deducting the costs of
the suit and a reasonable attorney’s fee, is required to refund to the United States the amount of
compensation paid by the United States and credit any surplus to future payments of
compensation paid for the same injury. Moreover, no insurer, attorney, or other person shall pay
or distribute to the beneficiary or his designee the proceeds of such suit or settlement without
first satisfying or assuring satisfaction of the interest of the United States.2 Under the Office’s
regulations, when a settlement or judgment is paid to, or for, one individual, the entire amount,
except for the portion representing damage to real or personal property, is reported as the gross
recovery.3
In U.S. v. Lorenzetti, 467 U.S. 167 (1984), the employee’s third-party tort recovery did
not include all elements of his damages. The U.S. Supreme Court stated:
“The answer to the question here is evident on the face of the statute.... Section
8132 imposes only two conditions precedent to an employee’s obligation to
refund … the amount of compensation paid by the United States. The first is that
the employee must have suffered an injury or death under circumstances creating
a legal liability in a third party to pay damages. The second is that the employee
or his beneficiaries must have received money or other property in satisfaction of
that liability.”4
The Board has held that it is clear that the entire recovery from a third party, whether
characterized as being for pain and suffering, medical expenses, loss of wage, or prospective loss
of income, is subject to the duty to reimburse the United States for compensation payable for the
same injury.5 The Board has rejected the argument that certain types of compensation such as
vocational rehabilitation benefits need not be reimbursed to the United States under 5 U.S.C.
§ 8132 noting that this statutory provision makes clear that the Office is entitled to be refunded
2

5 U.S.C. § 8132.

3

20 C.F.R. § 10.712(a).

4

U.S. v. Lorenzetti, 467 U.S. 167, 173-74 (1984).

5

Charles Howell, 38 ECAB 421 (1987).

3

from a third-party recovery all “compensation” paid by the Office to an employee for his
employment-related injury.6
ANALYSIS
The Office determined that appellant still owed the United States a refund of $9,221.45
from a third-party recovery. The Board finds that the Office properly determined that the United
States is entitled to a refund of payments made for under the Act for medical expenses and lost
wages from an employee whose third-party recovery compensates him for past and future
medical expenses and pain and suffering but not for lost wages.
Counsel argued that the United States right of reimbursement attaches only to the jury’s
award for past medical bills and not for future medical expenses or pain and suffering. Pursuant
to the terms of 5 U.S.C. § 8132, the regulations promulgated under the Act at 20 C.F.R.
§ 10.712, and the relevant case law, the United States’ statutory right of reimbursement attaches
to the total amount of damages awarded by the jury, after deducting from the award the “costs of
suit and a reasonable attorney’s fee.”7 Under the Act, these are the only amounts that can be
excluded from appellant’s third-party recovery when calculating the right of reimbursement.
Accordingly, he is required to reimburse the United States for all compensation subject to the
strictures of 5 U.S.C. § 8132.
Appellant satisfies both conditions precedent established in the Act and addressed in the
Lorenzetti case by the U.S. Supreme Court and by the Board where the beneficiaries have
questioned the obligation to reimburse the United States.8 He sustained an injury which created
a legal liability in CSX to pay damages. Appellant received a recovery from CSX in satisfaction
of that liability. Therefore, he must refund to the United States the amount of compensation paid
by the United States. The Office does not have discretionary authority under 5 U.S.C. § 8132 to
waive or compromise the required reimbursement amount.
Counsel argued that appellant’s award for future medical expenses in the amount of
$90,000.00 should not be included in the gross recovery and that the Office should be
responsible for future medical bills only to the extent they exceed that amount. Appellant’s
argument is contrary to the relevant precedent which provides that the entire recovery is subject
to the reimbursement provisions of 5 U.S.C. § 8132 regardless of whether the recovery included
wage-loss and medical expenses.9
Counsel contends that appellant is not required to reimburse the United States for lost
wages because CSX, the negligent third party, was not “legally liable” to compensate him for
lost wages because he could not recover loss wages at trial. However, section 8132 of the Act
does not refer to types of damages or require beneficiaries to reimburse the United States only
6

See Joseph D. Hale, Jr., 40 ECAB 610, 613 (1989).

7

See 5 U.S.C. § 8132 and supra notes 2, 3, 5 and 6 and accompanying text.

8

See supra notes 4 through 6 accompanying text.

9

See supra notes 5 and 6 and accompanying text.

4

for those damages recovered by settlement or trial. Counsel also argued that Lorenzetti only
applies to cases in which the parties reach a settlement. However, 5 U.S.C. § 8132 states that a
beneficiary must reimburse the government if he receives money or other property “as the result
of suit or settlement.”10 Counsel argued that appellant has a property interest in his cause of
action that the United States cannot take and that the Office’s enforcement of the statutory right
of reimbursement constitutes a taking of property in violation of the Fifth Amendment of the
United States Constitution. However, the Board does not have jurisdiction to review
constitutional issues.11
The Board finds that the Office properly determined the amount of the refund due based
on appellant’s third-party recovery. The Board has reviewed the Office’s calculations, based on
this principle, regarding the amount due from the third-party recovery received by appellant. It
properly calculated that appellant owed $9,221.45 to the United States.
CONCLUSION
The Board finds that the United States is entitled to a refund of Act payments for medical
expenses and lost wages from an employee whose third-party tort recovery compensates him for
past and future medical expenses and pain and suffering but not for lost wages. The Board
further finds that the Office properly determined that appellant owed $9,221.45 to the United
States.

10

5 U.S.C. § 8132.

11

See Vittorio Pittelli, 49 ECAB 181 (1997) (finding that as an administrative body the Board does not have
jurisdiction to review a constitutional claim).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 5, 2008 decision is affirmed.
Issued: December 16, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

